Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action to discuss claim amendments / clarifications to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate part or some of the subject matter deemed allowable.  Furthermore, adding a limitation directed towards presenting first and second motion video content with audio content is disclosed in ABECASSIS et al. (Pub. No:  US 2015-0086174) and would not further the instant application towards an allowance.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over Claims 1-15, 17-19 of U.S. Patent 11,240,551 (hereinafter ‘551).  Claims 1-7, 10-17, 18-20 of the instant application are rejected over Claims 1-7, 8-15, 17-19, respectively, of ‘551.  Claims 8 and 9 of the instant application are rejected over Claim 1 of ‘551.  This is a non-provisional double patenting rejection because although the conflicting pending claims have been patented.  Although the conflicting claims do not recite identical language, they are not patentably distinct from each other because they claim the same invention.


Claims 1-2, 7-8, 10-11, 16-17 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over Claims 1-2, 5, 8-9, 12, 15 of U.S. Patent 10,897,644 (hereinafter ‘644).  Claims 1-2, 7, 8, 10-11, 16, 17 of the instant application are rejected over Claims 1-2, 5, 1, 8-9, 12, 15, respectively, of ‘644.  This is a non-provisional double patenting rejection because although the conflicting pending claims have been patented.  Although the conflicting claims are not recited identically, they are not patentably distinct from each other because they claim the same invention.

Claim 9 is rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as being unpatentable over Claim 1 of U.S. Patent 10,897,644 (hereinafter ‘644) in view of DOERRING et al. (Pub. No:  US 2016-0188981).   This is a non-provisional double patenting rejection because although the conflicting pending claims have been patented.  Although the conflicting claims are not recited identically, they are not patentably distinct from each other because they claim the same invention, except for the following:

As per Claim 9, ‘644 does not claim but DOERRING disclose a second motion video content (Figs. 4-8 first and second motion video content clips [0023] [0026])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second motion video content as taught by DOERRING into the system of ‘644 because of the benefit taught by DOERRING to disclose a plurality of associated motion video clips and relevant audio data in a music services system environment whereby ‘644 recites an associated motion video clip with relevant audio data in a music services system environment and would benefit from additional motion video data to expand upon system capabilities.

Claims 1-2, 7-8, 10-11, 16-17 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over Claims 1-2, 8-9, 15 of U.S. Patent 10,462,512 (hereinafter ‘512).  Claims 1-2, 10-11, 16, 17 of the instant application are rejected over Claims 1-2, 8-9, 8, 15, respectively, of ‘512.  Claims 7 and 8 of the instant application are rejected over Claim 1 of ‘512.  This is a non-provisional double patenting rejection because although the conflicting pending claims have been patented.  Although the conflicting claims are not recited identically, they are not patentably distinct from each other because they claim the same invention.

Claim 9 is rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as being unpatentable over Claim 1 of U.S. U.S. Patent 10,462,512 (hereinafter ‘512) in view of DOERRING et al. (Pub. No:  US 2016-0188981).   This is a non-provisional double patenting rejection because although the conflicting pending claims have been patented.  Although the conflicting claims are not recited identically, they are not patentably distinct from each other because they claim the same invention, except for the following:

As per Claim 9, ‘512 does not claim but DOERRING disclose a second motion video content (Figs. 4-8 first and second motion video content clips [0023] [0026])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second motion video content as taught by DOERRING into the system of ‘512 because of the benefit taught by DOERRING to disclose a plurality of associated motion video clips and relevant audio data in a music services system environment whereby said system recites an associated motion video clip with relevant audio data in a music services system environment and would benefit from additional motion video data to expand upon system capabilities.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 8-12, 14-15, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over DOERRING et al. (Pub. No:  US 2016-0188981) in view of ABECASSIS et al. (Pub. No:  US 2015-0086174).

As per Claim 1 DOERRING discloses A computer-implemented method comprising (Figs. 1-15 [Abstract] [0006-0007] [0029]): 

identifying at least one motion video content based on the at least one motion video content being stored in association with reference audio content and not stored in association with primary audio content (Figs. 1-15 video may be movie clip content as motion video content stored as video signature database 402 with mapped associations database 405 to the stored reference audio content database 401 – each segmented piece stored for the content media items – the primary audio content is not stored and therefore not stored in association as with the stored reference audio [Abstract] movie clip motion video [0023-0027] [0031-0039] movie data [0047] FIG. 4 audio signature database 401 segment detector [0095-0100] [0102-0108] [0157-0158]), 
wherein the reference audio content satisfies a predetermined similarity threshold with the primary audio content (Figs. 1-15 predetermined similarity threshold requires matching of primary audio content and reference audio content – reference audio content is derived from an audio signature from a database media item [Abstract] embodiments may take the form of hardware [0020]; one or more processors [0029] [0031-0039] [0095-0100] [0102-0108] [0157-0158]); 
DOERRING does not disclose but ABECASSIS discloses and causing the at least one identified motion video content to be displayed on a device concurrently with a presentation of the primary audio content on the device (Figs. 1-13 playback movie clip motion video with accompanied audio samples on smartphone device – identified by user selection for desired playback  [Abstract] [0010-0011]  a video identification 1301, a current play position may be identified 1322 [0287-0295]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include and causing the identified motion video content to be displayed on a device concurrently with a presentation of the primary audio content on the device as taught by ABECASSIS into the system of DOERRING because of the benefit taught by ABECASSIS to disclose related audio and video explicitly concurrently played back on a device to enhance user experience whereby DOERRING is directed toward associated audio and video content items and would benefit from disclosing explicitly concurrent play back of said related items. 


As per Claim 2 DOERRING discloses The computer-implemented method of claim 1, wherein 
DOERRING does not disclose but ABECASSIS discloses the primary audio content comprises music (Figs. 1-13 audio samples primary audio may be comprised of musical items [Abstract] “Shazam website explains that when a user desires to identify an audible musical item… relies on creating a digital fingerprint of the audio being played and comparing it against a database of digital fingerprints associated with information about musical items. Upon a match, the user is provided an identification of the musical item” [0289] [0295]) (The motivation that applied in Claim 1 applies equally to Claim 2).

As per Claim 3 DOERRING discloses The computer-implemented method of claim 1, wherein 

DOERRING does not disclose but ABECASSIS discloses causing the at least one identified motion video content to be displayed on the device concurrently with a presentation of the primary audio content on the device comprises (See said analysis for Claim 1): causing a portion of the at least one identified motion video content to be displayed on a device concurrently with a presentation of a first portion of the primary audio content on the device (Figs. 1-13 playback movie clip motion video as the portion with accompanied audio samples on smartphone device [Abstract] [0010-0011] [0287-0295]) (The motivation that applied in Claim 1 applies equally to Claim 3).

As per Claim 5 DOERRING discloses The computer-implemented method of claim 1, wherein 
DOERRING does not disclose but ABECASSIS discloses causing the at least one identified motion video content to be displayed on the device concurrently with a presentation of the primary audio content on the device comprises (See said analysis for Claim 1): detecting a change in a preference of a user associated with the device (Figs. 1-13  [0010-0011] detecting change of preference using device upon selection interaction [0284-0285] [0287-0295]); and based on the detected change in preference of the user associated with the device, causing the at least one identified motion video content to be displayed on a device concurrently with a presentation of the primary audio content on the device (Figs. 1-13  [0010-0011] [0284-0285] [0287-0291] detecting change of preference using device when pre-established preferences are modified for screen presentation – activation notification sent and the screen preference is displayed [0292-0295]) (The motivation that applied in Claim 1 applies equally to Claim 5).

As per Claim 6 DOERRING discloses The computer-implemented method of claim 1, wherein 
DOERRING does not disclose but ABECASSIS discloses causing the at least one identified motion video content to be displayed on the device concurrently with a presentation of the primary audio content on the device comprises (See said analysis for Claim 1): detecting a change in a behavior of a user associated with the device (Figs. 1-13  [0010-0011] detecting change of using device upon user selection interaction [0284-0285] [0287-0295]); and based on the detected change in preference of the user associated with the device, causing the at least one identified motion video content to be displayed on a device concurrently with a presentation of the primary audio content on the device (Figs. 1-13  [0010-0011] [0284-0285] [0287-0291] detecting change of behavior practice when pre-established preferences are modified as behavior change – activation notification sent and the screen preference is displayed [0292-0295]) (The motivation that applied in Claim 1 applies equally to Claim 6).


As per Claim 8 DOERRING discloses The computer-implemented method of claim 1, further comprising: 

determining that the reference audio content satisfies the predetermined similarity threshold based on a comparison of the primary audio content with the reference audio content (Figs. 1-15 predetermined similarity threshold requires matching of primary audio content and reference audio content – reference audio content is derived from an audio signature from a database media item [Abstract] embodiments may take the form of hardware [0020]; one or more processors [0029] “sample the new media item to create an audio signature sample… compare the audio signature sample of the new media item against a signature database to identify at least one matching audio signature for a media item…identify common portions of the audio signature sample of the new media item and the matching audio signature” [0031-0039] [0095-0100] [0102-0108] [0157-0158]).

As per Claim 9 DOERRING discloses The computer-implemented method of claim 1, the at least one identified motion video content comprises (See said analysis for Claim 1)
a first identified motion video content and a second identified motion video content (Figs. 1-8 first and second motion video content clips [0023-0026]). 


As per Claim 10 DOERRING discloses A system comprising (Figs. 1-15 [Abstract] [0029] [0031-0040] [0095-0100] [0102-0108] [0157-0158] [0205]): at least one processor (Figs. 1-15 [Abstract] CRM with instructions with a system comprising one or more processors [0029] [0031-0040] [0095-0100] [0102-0108] [0157-0158] [0205]); and a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one processor to perform operations comprising (Figs. 1-15 [Abstract] CRM with instructions with a system comprising one or more processors [0029] [0031-0040] [0095-0100] [0102-0108] [0157-0158] [0205]): 

identifying at least one motion video content based on the at least one motion video content being stored in association with reference audio content and not stored in association with primary audio content (See said analysis for Claim 1), wherein the reference audio content satisfies a predetermined similarity threshold with the primary audio content (See said analysis for Claim 1); 
DOERRING does not disclose but ABECASSIS discloses and causing the at least one identified motion video content to be displayed on a device concurrently with a presentation of the primary audio content on the device (See said analysis for Claim 1).

As per Claim 11 DOERRING discloses The system of claim 10, wherein DOERRING does not disclose but ABECASSIS discloses the primary audio content comprises music (See said analysis for Claim 2).

As per Claim 12 DOERRING discloses The system of claim 10, wherein 

DOERRING does not disclose but ABECASSIS discloses causing the at least one identified motion video content to be displayed on the device concurrently with a presentation of the primary audio content on the device comprises (See said analysis for Claim 3): causing a portion of the at least one identified motion video content to be displayed on a device concurrently with a presentation of a first portion of the primary audio content on the device (See said analysis for Claim 3).

As per Claim 14 DOERRING discloses The system of claim 10, wherein		DOERRING does not disclose but ABECASSIS discloses causing the at least one identified motion video content to be displayed on the device concurrently with a presentation of the primary audio content on the device comprises (See said analysis for Claim 5): detecting a change in a preference of a user associated with the device (See said analysis for Claim 5); and based on the detected change in preference of the user associated with the device, causing the at least one identified motion video content to be displayed on a device concurrently with a presentation of the primary audio content on the device (See said analysis for Claim 5).

As per Claim 15 DOERRING discloses The system of claim 10, wherein

DOERRING does not disclose but ABECASSIS discloses causing the at least one identified motion video content to be displayed on the device concurrently with a presentation of the primary audio content on the device comprises (See said analysis for Claim 6): detecting a change in a behavior of a user associated with the device (See said analysis for Claim 6); and based on the detected change in preference of the user associated with the device, causing the at least one identified motion video content to be displayed on a device concurrently with a presentation of the primary audio content on the device (See said analysis for Claim 6).

As per Claim 17 DOERRING discloses A non-transitory machine-readable storage medium, tangibly embodying a set of instructions that (Figs. 1-15 [Abstract] CRM with instructions with a system comprising one or more processors [0029] [0031-0040] [0095-0100] [0102-0108] [0157-0158] [0205]), when executed by at least one processor, causes the at least one processor to perform operations comprising (See said analysis for Claim 10): 
identifying at least one motion video content based on the at least one motion video content being stored in association with reference audio content and not stored in association with primary audio content, wherein the reference audio content satisfies a predetermined similarity threshold with the primary audio content (See said analysis for Claim 1); 
DOERRING does not disclose but ABECASSIS discloses and causing the at least one identified motion video content to be displayed on a device concurrently with a presentation of the primary audio content on the device (See said analysis for Claim 1).


As per Claim 19 DOERRING discloses The non-transitory machine-readable storage medium of claim 17, wherein 
DOERRING does not disclose but ABECASSIS discloses causing the at least one identified motion video content to be displayed on the device concurrently with a presentation of the primary audio content on the device comprises (See said analysis for Claim 5): detecting a change in a preference of a user associated with the device (See said analysis for Claim 5); and based on the detected change in preference of the user associated with the device, causing the at least one identified motion video content to be displayed on a device concurrently with a presentation of the primary audio content on the device (See said analysis for Claim 5).

As per Claim 20 DOERRING discloses The non-transitory machine-readable storage medium of claim 17, wherein
DOERRING does not disclose but ABECASSIS discloses causing the at least one identified motion video content to be displayed on the device concurrently with a presentation of the primary audio content on the device comprises (See said analysis for Claim 6): detecting a change in a behavior of a user associated with the device (See said analysis for Claim 6); and based on the detected change in preference of the user associated with the device, causing the at least one identified motion video content to be displayed on a device concurrently with a presentation of the primary audio content on the device (See said analysis for Claim 6).

Allowable Subject Matter
Claims 4, 7, 13, 16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and but for any non-statutory double patenting rejections contained herein.

Claims 4, 7, 13, 16, 18 are allowed, but for any non-statutory double patenting rejections contained herein.  The following is an examiner’s statement of reasons for allowance: 

As per Claim 4 the prior art of record either alone or in reasonable combination fails to teach or suggest “The computer-implemented method of claim 1, wherein causing the at least one identified motion video content to be displayed on the device concurrently with a presentation of the primary audio content on the device comprises: detecting a change in popularity of the at least one identified motion video content; and based on the detected change in popularity of the at least one identified motion video content, causing the at least one identified motion video content to be displayed on a device concurrently with a presentation of the primary audio content on the device”. These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 7 the prior art of record either alone or in reasonable combination fails to teach or suggest “The computer-implemented method of claim 1, wherein causing the at least one identified motion video content to be displayed on the device concurrently with a presentation of the primary audio content on the device comprises: synchronizing data of the reference audio content with data of the primary audio content; and synchronizing the at least one identified motion video content with the primary audio content based on the synchronizing of the data of the reference audio content with the data of the primary audio content”. These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 13 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 10, wherein causing the at least one identified motion video content to be displayed on the device concurrently with a presentation of the primary audio content on the device comprises: detecting a change in popularity of the at least one identified motion video content; and based on the detected change in popularity of the at least one identified motion video content, causing the at least one identified motion video content to be displayed on a device concurrently with a presentation of the primary audio content on the device”. These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 16 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 10, wherein causing the at least one identified motion video content to be displayed on the device concurrently with a presentation of the primary audio content on the device comprises: synchronizing data of the reference audio content with data of the primary audio content; and synchronizing the at least one identified motion video content with the primary audio content based on the synchronizing of the data of the reference audio content with the data of the primary audio content”. These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 18 the prior art of record either alone or in reasonable combination fails to teach or suggest “The non-transitory machine-readable storage medium of claim 17, wherein causing the at least one identified motion video content to be displayed on the device concurrently with a presentation of the primary audio content on the device comprises: detecting a change in popularity of the at least one identified motion video content; and based on the detected change in popularity of the at least one identified motion video content, causing the at least one identified motion video content to be displayed on a device concurrently with a presentation of the primary audio content on the device”. These limitations in combination with the other limitations of the independent claim are thus deemed allowable.



For Claims 4, 7, 13, 16, 18 the closest prior art of record DOERRING et al. (Pub. No:  US 2016-0188981), alone or in a reasonable combination with additional prior art, does not teach the limitations of said claims.  DOERRING discloses identifying motion video content based on the video content being stored in association with reference audio content and not stored in association with primary audio content, wherein the reference audio content satisfies a predetermined similarity threshold with the primary audio content.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service. Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481